DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Terry (5,361,657) in view of Trusty (2013/0192039).
Regarding claim 1, Terry discloses a tool inherently capable of driving a component with a knurling pattern around an outer surface of the component, comprising a shaft (12), with a first end, wherein the shaft is in the form of a cylinder, wherein the shaft has a first inner diameter; and serrations (formed by edges of protrusions 21) in the shaft, wherein the serrations in the shaft are inherently capable of engaging with the knurling pattern so that when the shaft is rotated, the component is rotated.  However, Terry fails to disclose that a portion of the side of the shaft is cut away at the first end of the shaft.  Trusty disclose another socket tool, having a similar engaging end (104) and also disclosing a slot (108) along the length of the socket to allow for engaging and turning fasteners connected to wires or cables, as well as being understood by someone of ordinary skill in the art to allow for rotation of fasteners on long bolts, components with handles, such as caps or valves, or other non-symmetrical fasteners.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a similar slot along a side of the tool of Terry, as taught by Trusty, to allow the tool to drive fasteners connected to wires or cables or other components with handles, wherein the slot will provide the claimed cut away portion that is longer than the length of all serrations in the shaft.  Note: an alternative rejection would be Trusty in view of Terry, to replace the engaging end (104) of Trusty with the tapered and serrated drive end of  Terry, to allow for engagement of different fasteners having a range of sizes and shapes.
Regarding claim 3, Terry further discloses that the serrations are beveled to form the first inner diameter and a second inner diameter, wherein the second inner diameter at the first end is greater than the first inner diameter at an end of the serration away from the first end in order to engage a first end of the knurling pattern of a component (as seen in Fig. 3) and wherein the portion of the side that is cut away if longer than a length of the bevel of all serrations. 
Regarding claims 8 and 9, Terry further discloses a second end of the shaft, wherein the second end comprises an engagement feature in the form of a non-circular (Col. 5, lines 56-64) engagement aperture (18) along an axis of rotation of the shaft and Trusty discloses an alternative non-circular engagement aperture (Fig. 6) that may also inherently be used as an engagement feature.
Regarding claim 10, the slot extending the entire length of the socket, as taught by Trusty, will also provide a slot at the second end that would be inherently capable of engaging a bayonet component, in the same manner as the slotted second end of the disclosed invention. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 18 February 2022, with respect to the rejections of all pending claims under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Terry in view of Trusty, as discussed supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        2 June 2022